           Case 7:19-cr-00548-KMK Document 33 Filed 09/23/20 Page 1 of 1
           Case 7:19-cr-00548-KMK Document 34 Filed 09/23/20 Page 1 of 1

OFFICES OF FREDERICK P. HAFETZ LLC
ATTORNEYS AT LAW




10   EAsT 40TH STREET, 48TH FLOOR
NEW YORK, N.Y. 10016
TELEPHONE: (212) 997-7400
TELECOPIER. (2 I 2) 997-7646


                                                                 September 23, 2020
VIAECF
Hon. Kenneth M. Karas
United States District Judge
United States District Court
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150
                 Re:      United States v. Gabriel Letizia Jr.,
                               19-CR-548 (KMK)
Dear Judge Karas:
       I am writing to request a further extension of time for the Defendant to file pretrial
motions in this case. The motions are presently due on September 28. There have been two
previous extensions of time, both of which were granted by the Court.
       In my last request for an extension of time I stated that the extension of time was
necessary because the government and I were discussing additional material and information
needed from the government with regard to issues in my pretrial motions. The government has
advised me that additional time will be needed for clarification of issues raised in my motion.
Accordingly, I am requesting an extension of time for the filing of my pretrial motions from
September 28 to October 28, 2020.
        The government has advised me that it has no objection to this requested extension of
time.
Granted. Time is excluded until 10/28/20, in the interests of
justice, to allow Defendant and the Government to clarify        Respectfully submitted
certain issues related to Defendant's Motion. The interests of                            '
justice from this exclusion outweight Defendant's and the                 S/S
public's interest in a speedy trial.

So Ordered.                                                      Frederick P. Hafetz

~~CF)

 9/23/20
